As filed with the Securities and Exchange Commission on November 14, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PDI, INC. (Exact name of registrant as specified in its charter) Delaware 22-2919486 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) Morris Corporate Center I, Building A 300 Interpace Parkway, Parsippany, NJ (Address of Principal Executive Offices) (Zip Code) PDI, Inc. Amended and Restated 2004 Stock Award and Incentive Plan (Full title of the plan) Nancy Lurker Chief Executive Officer Morris Corporate Center I, Building A 300 Interpace Parkway, Parsippany, NJ 07054 (Name and address of agent for service) (862) 207-7800 (Telephone number, including area code, of agent for service) Copy to: Steven J. Abrams, Esq. Pepper Hamilton LLP 3000 Two Logan Square — 18th and Arch Streets Philadelphia, Pennsylvania 19103-2799 Telephone: (215) 981-4000 ­­­­Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer
